FILED
                             NOT FOR PUBLICATION                           JUN 29 2011

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FELIX GUILLEN GONZALEZ,                          No. 08-72831

               Petitioner,                       Agency No. A070-967-208

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Felix Guillen Gonzalez, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) decision affirming an

immigration judge’s denial of his application for asylum, withholding of removal,

and relief under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the BIA’s factual

findings and will uphold the BIA’s decision unless the evidence compels a

contrary conclusion. INS v. Elias-Zacarias, 502 U.S. 478, 481 n.1 (1992). We

deny the petition for review.

      Substantial evidence supports the BIA’s denial of asylum and withholding of

removal because Gonzalez failed to establish that he was harmed or is at risk of

being harmed on account of any protected ground. See Elias-Zacarias, 502 U.S. at

483-84.

      Substantial evidence also supports the BIA’s denial of CAT relief because

Gonzalez failed to demonstrate that he would be tortured by or with the

acquiescence of the Guatemalan government. See Zheng v. Ashcroft, 332 F.3d

1186, 1194 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                         2                                   08-72831